06/13/17 09:29MASRiZolBint-0028830Dacqanrent &Qe010 Filed 08/22/19 Page 1 of 19 PagelD #: 467

WorkForce West Virginia ea

Claimant Information

Welcome to the Claimant Information page. All of your

information for this current year is below. If you have nM eVY Diouyye Vy
any questions about payments, balances, or for a

information on previous weeks filed. contact your local

claim office during normal business hours.

Weilal stile ene iiels

You were last paid for the week ending 06/03/2017. A
payment was processed on 06/06/2017 and should

be available within 2 - 3 business days. Note.
Business days do not include weekends and

holidays.

Your benefit year ends 05/12/2018. Your balance is
$7,944.00.

PLEASE NOTE: The latest calendar year 1099-G
information 1s not yet available. Please check back
after January 29th.

In Calendar Year N/A, West Virginia paid you N/A in
unemployment compensation benefits.

 

 

  
   

Your Benefit History

Claim Pay Date Pay Earnings Child Tax Offset Disqualify Pay
Date Amount Amount Sup. Amount Amount Comment
Amount

06/03/2017 o6/06/2017 $298.00 $0.00 $0.00 $33.00 $0.00 NIA Paid for
week

05/27/2017 06/02/2017 $298.00 $0.00 $0.00 $33.00 $0.00 N/A Paid for
week

05/20/2017 $0.00 $0.00 $0.00 $0 00 $0.00 N/A Due to
being
used as
the
waiting
week, the
week
could not
be paid.

pate ter pacientes hare mh herd ata

 

 

STOLER_PENNYMAC_000871

L. assussrguhecapaamansnarsn enue Sai Fain WAGE
06/13/17 09: 30Adeb bitreruplodgsey B6CaRIGAR 56292 Filed 08/22/19 Page 2 of 19 PagelD #: 468

 

WorkForce West Virginia
Eligibility Information

You are potentially eligible for a weekly benefit amount of
$331.00 based on your reported West Virginia wages which
were paid during the period beginning 01/01/2016 to
12/31/2016.

 

 

STOLER_PENNYMAC_000872
06/13/17 09:30AM Nitro Public Library 3047555130 Page 12

WORKFORCE WV UI BENEFIT PPD ae

Case 2:18-cv-00988 Document 50-9 Filed 08/22/19 Page 3 of 19 PagelD #: 469

TOTAL CHECKING (...5128) EOG OEF

 

 

Jun 07, 2017

a $298.00

STOLER_PENNYMAC 000873
Case 2:18-cv-00988 Document 50-9 Filed 08/22/19 Page 4 of 19 PagelD #: 470

4

QO
O 9
Re) 2016 W-2 and EARNINGS SUMMARY

This Summary is included with your W-2 to help describe portions in more

06/13/17 09.30AM Nitro Public Library 3047555130 Page 13

 

 

 

—, as detail, The reverse side includes information that will also be helpful.
Wage and faa 201 6
pease Staten wal Petes te Your Gross Pay was adjusted as follows to produce your W-2 Statement.
(iy We eget te tea ead
etree eeepineme | GS a Semen de ay
§
tN ge tg) eee jereans | 2783 pase Te Other a Security abel
Fp ye 8 ae AT ome Pa ee LL Box | of M-2 Box 3 of W-2 Box 5 of W-2
cor CORPORATION
325 LAKEVIEW OR GROSS PAY — 33, Ta6710 OT” 1a 0 se, 186-10
SuITE O STF Tuit - 1,806.00 - 1, 806.08 «1,806.00
CROSS LANES We 75313 MED 125 -1,270.19 “katie agro 18
DEW 125 -251.42 -251.42 : 42
VISTOM 62.92 + 62.92 62.92
Te Desi pee scare aibeee and Zi abe
JESSICA STOLER
2122 218T $T
NITRO WV 25143
Tags mete Ta em W-2 WAGES 29,755.66 29,755.66 29,755.66
XX-XXXXXXX
ayes kt heed at eke nd
29758 66 1310 G2
Soe tal Sec rly wages i ee a eal
29755 66 144 85
Ce ee ee ee ad & bed ate tan wth bt
. : 29755 66 43146
Fe dad wee ely gee A Alles ace pe
y oh Cependente are berehis
G9 tie ayqialtinst pds Wa eer@ esses tore te
o $433 12 ne ee
‘nie ee JESSICA STOLER oe
: ae ! 2122 24ST ST Marian
Vi ‘ey erg. Par part cms beh ad NITRO, Wy 25143 Case Senn +s

 

 

STOLER_PENNYMAC_000874
06/13/17 09:31 RA SR itt Babe PROBE sROKETAN 5Q-9, gFiled 08/22/19 Page 5 of 19 PagelD #: 471

 

 

 

 

 

Earnings Statement
fest

Fee. se REETERTI TS

Peceow Tnae tts

Ass, ta Sate

Aevere + bet

Sacre Sariat ~ 8b

JESBICA
272 21st ST
MTRQ Wy «(25143-0000

ber Penefits aad
infermataga —_ _ thas Pecied "ear -to- Cate _

. Be:
* 6
ha re
ia
teow
importent Notes
—
ime. ce tet. ata

hance = ‘urnber eT

_ badce = Date awn?

webcount Number Trent ABA

 

eis i
oo ni.
“3 th
rie ae Rowers This Paspod Boar ta pete
as
me PR ai. ’ att
Deducbons  Sistutory
ee ee ee Fe
Deduchons Other
teats cae
i tw ’ +
CO Camorston
125 Lakers Dy
Corpecae fuse 0
Cross Lanes wy 133
Deposited to the sccount of
Liss ik | Sele Qe

amount

Saar TRa!

IN RENT. at

 
Case 2:18-cv; 9 Page 6 of 19 PagelD #: 472
LOGON

Mortgage Assistance Application CO-447- | GQ!

IMPORTANT - All sections/fields of the application must be complete. Use “0” or “N/A” if a category doesn't apply to you.
« ALL borrowers on the Note/l,oan must Provide application information and supporting documentation.
e If you are not on the Rote/Lgan and arzcompleting this application, provide a detailed explanation and relevant
documents. (For exampie: Divorce Decree, Death Certificate and Probate documents, recorded Quitclaim Deed]

  
 

For additional foreclosure prevention information and assistance, including a list of HUD-approved housing counselors, contact:

¢ = The US Department of Housing and Urban Development at (800) 569-4287 or www.hud goydenunseling.

@ Homeowners’ HOPE Hotline (888) 995-HOPE — Call this hotline and let a HUD-approved housing counselor help you
understand your options, repare your application, and help you Work with PennyMac to complete your paperwork.

sir

7 GS T - ™
[Borrower Information . 3 CO |
Co-Borrower’s name:

Borrower's name:

 

Social Security Number (last 4 digits):

Daytime phone number: SOU CVO OD 10 Bao

Alternate phone number:

 

 

Social Security Number (last 4 digits): Z
OCel
Daytime phone number: nae

Seer
OC hone

Alternate phone number: __ Osten

 

E-mail address:

 

 

E-mail address: JPSSICC., So CE) LpsGO
Preferred coyact method: Phone "Ben ai

* By providing your cell piyone number(s), you are giving PennyMac, and companies working on its behalf, permission to contact you
at this number about any PennyMac account. Your consent permits the use of text messaging, artificial or prerecorded voice
messages and automatié dialing technolagy. Message and data rates may apply. You may contact us at any time to change these
preferences.

Is any borrower an active duty service member, the dependent of an active duty come or the surviving spouse or
dependent of a service member, who was on active duty at the time of death? D Yes 0

Are you working with a 3" party that's authorized to speak on your behalf during the modification review process? O Yes Sexo

If yes, provide: Name —<—v2J2_,_

SS

[Property Information ac’

Property Address: & \ a= —)\ Ss . SS t *
Mailing address (it ditferent from property address): ani
psprimary residence

Phone Number:

 

E-mail address:

 

.
WY
|."
ee
—
-
ae
Ld

O A second home 0 An investment property

The property js currently:

The property is (select all that apply): O Owner occupied 0 Renter occupied O Vacant
Number of people in household
Borrower's preference: OC) Keep the property O Sell or transfer the property © Undecided

Is the property listed for sale? O Yes ANS it yes, provide the listing agent's name and phone number—or indicate “for sale by
owner” if applicable:

 

Is the property subject to condominium or homeowners association (HOA) fees? O Yes Go. If yes, provide the most recent
account statement and indicate dues and frequency: $ D Monthly D Quarterly 0 Annually

NOTE: if your homeowners insurance is not included in your mortgage payment, include a copy of your insurance declaration page.

Page 1of6

&

STOLER_PENNYMAC_000876
 

Case 2:18-cv-00988 Document 50-9 Filed 08/22/19 Page 7 of 19 PagelD #: 473

 

[Hardship Information

Hardship is defined as a decrease in income of an increase in expenses that make it difficult for you to afford your martgage
payments. Answering the following questions will help us better assess your financial hardships and determine what relief options

are right for you.

The hardship causing mortgage payment challenges began on approximately (date) U ~ \ ~ \ _| and is believed to be:

D Short-term (up to 6 months)

  
 
 

TYPE OF HARDSHIP (CHECK ALL THAT APPLY)

Unemployment

one-term or permanent (greater than 6 months} © Resolved as of (date)

 

   
 

REQUIRED HARDSHIP DOCUMENTATION

» Acopy of your benefits statement or letter detailing the ammount,
frequency and duration of your unemployment benefits

 

Ke in income: a hardship that has caused 3

decrease in your income due to circumstances
outside your control (e.g, elimination of overtime,
reduction in regular working hours, a reduction in
base pay)

OO Increase in expenses: a hardship that has caused
an increase in your housing expenses due to
circumstances outside your control (¢.g.,
uninsured losses, increased property taxes,
increased mortgage payment, HDA special
assessment), OR increase of personal expenses

Documentation to show decreased income. For example:

® Paystubs before and after hardship date reflecting decrease in income
= Lay Off/Separation Notice from employer

® Loss of child support or alimony benefits

eeseaer S es arene pers ow a «

Documentation to support the increased expense. For exam ple:

® Uninsured home repairs

s Car repairs :

® Medical bills/receipts (do not provide medical records or details of your
iliness/disability)

 

© Long-term or permanent disability, serious illness
of a borrower/co-borrower or dependent family
member

Do not provide medical records or details of your illness/disability

® if you are experiencing a reduction in income due to disability or
iliness, provide documentation to show the income change (befare
and after the reduction)

® \fyou are experiencing increased expenses due to disability or illness,
provide bills or other documentation that show expense amounts and
duration

 

© Disaster (natural or man-made) impacting the
property, the customer's place of employment, or
the property/employment of any other applicable
party.

e Insurance claim documentation, OR
* FEMA grantor Small Business Administration loan documents, OR
» Customer or employer property in federally-declared disaster area

 

SF Divorce or legal separation; Separation of
borrowers unrelated by marriage, civil union, or
similar domestic partnership under applicable law
Note: oll borrowers of record may still be required to
sign any modification ogreement

© Final divorce decree or final separation agreement

® Recorded quitclaim deed

* Legally binding agreement evidencing that the non-occupying
borrawer or co-borrower has relinquished all rights to the property

 

O Business failure

® Tax returns from previous year [all schedules) or IRS Form 4506-T("),

© Most recent signed and dated quarterly or year-to-date profit and
loss statement

* IRS Form 4506-T can be obtained from our web-site (pennymacusa.com)

or the IRS website (www.irs.gov/pub/irs-pdt/f4506t.pdf)

 

O Death of borrower or death of either the primary
or secondary wage carncr

® Death certificate or other evidence of death

 

O Distant employment transfer / relocation

® Proof of transfer OR Military Permanent Change of Station (PCS)

 

DO Other - hardship that is not covered above:
(Attach an additional page if needed)

 

 

 

 

s Any relevant documentation to support your hardship not covered
above.
® Hardship is defined as a decrease in income or an increase in expenses.

 

Page 2 of 6

STOLER_PENNYMAC_000877

   
 

 
 

Case 2:18-cv-00988 Document

 

[Household Income

 

MONTHLY TOTAL HOUSEHOLD INCOME TYPE & AMOUNT

     

     
 

  

REQUIRED INCOME DOCUMENTATION

PagelD #: 474

 

       
 

 

 

 

 

EX

 

 

 

 

 

 

 

 

Are you receiving any form of income? Borrower Co-Borrower | If yes, complete this section and Include required
ta%es No or Income documentation.
(see "required income documentation”) SONNE | no, provide an explanation.
Gross (pre-tax) wages, salaries and § S * Include paystubs reflecting the most recent 30
overtime pay, commissions, tips, and days. or four weeks, of earnings for all employers
bonuses and
If you're a teacher, indicate the number ® Documentation reflecting yea r-to-date earnings,
of months you ore paid; if not reported an the paystubs (signed letter or
print out from employer)
CBD ® USDA loans (Rural Housing) also require your
; most recent W2 or form IRS Form 4506-T (* see
USE2 US below}
Self-employment income $ $ «© Mostrecent signed and dated quarterly OR year-
* 4506-T can be obtained from our web- to-date Profit and Loss Statement AND
site (pennymacusa.com) or IRS website * Most recent complete business ex return OR
{www irs.gov/pub/irs-paf/fas06r.pdf) * Most recent complete and signed individual
federal income tax return OR IRS Form 4506-T (*)
* VAloans require 2 years of above documentation
[Unemployment income 5 $ S * Benefits statement or letter detailing the
; 33\ , amount, frequency and duration of
wee Klu unemployment benefits
Social Security, pension, disability, death | $ $ * Award letters, Benefit Statement or other
benefits, adoption assistance, housing documentation showing the amount and
allowance, other public assistance frequency of the benefits OR
= Two most recent bank statements showing direct
deposit amounts (or 2 recent cancelled checks)
Rental income (Rents received, less $ $ ® Lease Agreement AND Mortgage Statement
expenses other than mortgage) 5 Two most recent bank statements
if taxes, insurance and HOA are not demonstrating receipt of rent OR
included in your mortgage, provide copies « Two most recent cancelled rent checks
of most recent billfs) *  Isrental income likely to continue for 12 months
minimum? D Yes D No
investment or insurance income $ $ * Two most recent investment statements OR
* Two most recent bank statements supporting
receipt of the income
Other income (You are not required to s 5 ® Two most recent bank statements showing
disclose Child Support, Alimony or receipt of income OR
Separation Maintenance income, unless ® Other documentation showing the amount and
you choose to have it considered as frequency of the income
income for your loan assistance request}

 

 

 

 

accounts, such as a 529 plan,

Household Assets - excluding retirement funds such as a 401(k) or Individual Retirement Account (IRA), and college savings

 

 

Checking account(s} and cash on hand Savings, money market funds, and Certificates of Deposit {CDs}

§ SL .oo

 

Stocks and bonds (non-retirement accounts), Other (e.g. other real estate you own):

 

 

$s

 

 

 

 

Lenk wmseapyesensene erent sheen

LE LE A AT i at o

I

Page 3 of 6

 

STOLER_PENNYMAC_000878

 
 

Case 2:18-cv-00988 Document

elD #: 475

 

‘Recent Employment Information

   
    

Te] Utes!
Are you currently employed? | Are you sell-employed?
v wD)

      

Provide prior 12 months of employment (VA loans require 24 months). Attach an additional page if needed.

     
  
  

CO-BORROWER i
Are you currently employed? | Are you self-employed
(¥/N)}

  

 

Current/Most recent employer name:

 

Current/Most recent employer name:

 

CO\ Core

Business Address;

IDS Lalleconod Or

Business Address:

 

Business Phone 4:

ROU. Mw - 3% 3U

Business Phone #:

 

Monthly Income {before tax): $

Monthly Income (before tax}: $

 

sesame lipontneeni Moths O
Start Date End Date ,
(MM/DD/YYI" \\e en Sia

 

Start Date | End Date
(MM/DD/Y¥}: (M /OB/¥Y):

 

Prior Employer Name :

Prior Employer Name:

 

Business Address:

Business Address:

 

Business Phone #:

Business Phone #

 

Monthly Income (before tax): $

Monthly a (before tax): $

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Start Date End Date Start Date End Date
(MM/OD/YY): (MM/DD/YY): (MM/DD/Y}: (MM/DD/YY):
/
[Expense Information |
Provide monthly amounts below. (We may require supporting documentation.)
Expense Category VE: Monthly Payment Fiera eek Ly VES Monthly Payment
Child Care 5 Sewer 5
HO
Personal Loans $ Auto Gas $
Gas for home S SD Auto Insurance 5
Water and Electric $ Uninsured Medical Expenses $
QO:
Home Phone $ Life Insurance (mot deducted 5
from paycheck)
Call Phone S$ Health Insurance (not 5
deducted from paycheck)
Cable S Child Support 5
Internet S Alimony S
Trash $ Other (specific) $

 

 

 

 

 

 

 

 

Page 4 of 6

STOLER_PENNYMAC_000879

 
 

Case 2:18-cv-00988 Docum PagelD #: 476

 

[Acknowledgment and Agreement

| certify, acknowledge, and agree to the following:

1. Allof the information in this Mortgage Assistance Application is truthful, and the hardship | identified contributed to my need for
mortgage relief. Knowingly submitting false information may violate Federal and other applicable law.

2, (may be required to provide additional supporting documentation. | will provide all requested documents no later than the due
date specified in the document request.

3. PennyMac will use the information | am providing to determine if 'm eligible for mortgage assistance, but PennyMac isn’t
obligated to offer me assistance based solely on the statements in this or any other document I've sent as part of this request.

4. PennyMac or its authorized agents may obtain a current credit report for me.

5. consent to the disclosure by PennyMac, and its authorized agents, of any of my personal information collected during the
mortgage assistance process and information about any relief | receive, to any investor, insurer, guarantor, or servicer of my
mortgage loan(s) or any companies that provide support services to them. Personal information may include, but is not limited

to: (3) my name, address, telephone number; (b) my Social Security number; (c) my credit score; (d) my income; and (e) my
payment history and information about my account balances and activity.

6, The property securing the mortgage for which I'm requesting assistance is able to be lived in and hasn't been or isn’t at risk of
being condemned.

7. Ifl, or someone on my behalf, has submitted a Fair Debt Collection Practices Act Cease and Desist notice to PennyMazc, |
withdraw that notice and understand that PennyMac must contact me thraughout the mortgage assistance process.

8. If I'm eligible for an assistance option that requires an escrow account to pay property taxes and/or hazard insurance and my
loan didn’t have one, PennyMac may establish one to make tax and/or insurance payments on my behalf.

9, | consent to being contacted concerning this application for mortgage assistance at any telephone number, including mobile
telephone number, or email address | have provided to PennyMac or its authorized agents

10. | understand that if | have misrepresented any fact(s) in connection with this document, PennyMac may cancel any Agreement,
proceed with foreclosure on my home, and/or pursue any other available legal remedies.

Borrower sr) S+reQa Date: Lo = ¢ ~~ 1

Co-Borrower signature: Date:

 

iNon-Borrawer (Income Contributor) Authorization Form (If indicated on Income page) |

The undersigned Non-Barrower authorizes PennyMac Loan Services, LLC to obtain, share, and release, as provided above, his/her
public and non-public personal information including {but not limited tn) the name, address, telephone number, social security number, credit
score, credit report, income, government monitoring intormation, loss mitigation application status, account balances, program eligibility, and
payment activity of the Non-Borrower,

lreside in tthe home at and request my income be included in the review for a modification
onthe loan secured by the property address that is the subject of this application for mortgage assistance. | consent to allow PennyMac or its
dutharized agents to order a current credit report for me in connection with this application for mortgage assistance.

 

 

/ / {$ Jf /

Name Relationship to Borrower Social Security Number Contribution Amount Signature Date
i f /S. f ji

Name Kelationship to Borrower Social Sceurity Number Contribution Amount Signature Date

DOUSrve nc! resicles im ne
yrerane ‘TOOT CON*Y Sign Abodve Che

46> Vroge' Le_\ Oe Or Toc Page 5 of 6
WRAaMNNS. See ACCOM nnvtbs,pqoage as)
 

Case 2:18-cv-00988 Document 50-9 Fi
<e

Leave Clai 15503035

  
  
 

2 Reference to your employer extends to Aetna in its capacity as your employer's third party administrator.

a SECTION II: For Completion by the HEALTH CARE PROVIDER:

 

 

 

 

to the HEALTH CARE PROVIDER: Your patient, referred to here as “the employee,” has ‘
; answer all applicable sections fully and completely. Severa questions seek.
requested leave under the FMLA. Please answ pp Se aa necestiiate

i treatment, etc. Your answer s
are eas to the frequency or duration of a condition, 4 imat |
iden Tea your medical knowledge, experience, and examination of the employee. Be as specific as you can, |
terms such as “as medically necessary,” “lifetime,” “unknown,” OF “indeterminate” may not be sufficient to

_ determine FMLA coverage. Please limit your responses to the condition for which the employee is

seeking leave, and be sure to sign the form on the last page.

INSTRUCTIONS

The Genetic Information Nondiscrimination Act of 2008 (GINA) prohibits employers and other entities goon n
GINA Title IT from requesting or requiring genetic information of an individual or-family member of the indiv Male. 3
except as specifically allowed by this law. To comply with this law, we are asking that you not provide any genetic

information when responding to this request for medical information. “Genetic pnfasietty as bee the
includes an Individual’s famil ical history, the results of an individual's or family member's genet ‘
reneen barat ices, and genetic information

fact that an individual or an individual's family member sought or received genetic services Ce
of a fetus carried by an individual or an individual's family member or an embryo lawfully held by an individual or
. family member receiving assistive reproductive services. :

- Employee's Name: \ JOA Vie Ceres LD VAY COW _ ;
Provider's name and sien address: e)\ CA OMIA AeS0C\ otesS Se

| type of practice / Medical — c CA 4 \Co\ C orca -_ | aes ,
"Telephone: (A) LIOO -USUD Fax: ( oy ” : : . .

PART A: MEDICAL FACTS

‘l. Please provide the following information regarding the employee's medical condition. gt matt fe,
. . : ‘od

__. Approximate date condition commenced: | \\wo| t l .
Probable duration of condition: NM 4 on !

Mark below as applicable: _ :
Was the employee admitted for an overnight stay in a hospital, hospice, or residential medical care facility?

[1 No fXJYes If yes, dates of admission and duration of stay:

Most recent date of treatment by you or another provider: S| 7 Q
Will the employee need to have treatment visits at least twice per year due to the condition? [) No fives

 

. Date(s) you treated the employee for the condition requiring leave:

Will the employee need to be treated again in the future for this condition? Please provide dates of any such
treatments that have been scheduled, or, if no future treatments have been scheduled,. please indicate when

and how often they will be needed.
: Ve S-« "ee : :
Has medication, other than over-the-counter medication, been prescribed? oO No Xlves

Has the employee been referred to other health care provider(s) for evaluation or treatment (e.g., physical
therapist)? [%}No [yes , . 7 sO - on

FML Cert-E01 (01-12)
- Page 2 of 5

CCA A A : |

 

STOLER_PENNYMAC_000881
 

  

2. Is the medical condition pregnancy? Kno Dives

 

If so, expected delivery date: a : ‘

: tions. If the employer has not
in the employer, if available, to answer these question
H lesen Se roseiente’ essential functions or a job description, please answer these questions based
A a eamiyect own description of his or her job functions. neg

? Yes
Is the employee unable to perform any of his or her job functions due to the sanction: Ud No. ives
eem

- If so, Identify the job functions the employee (s unable to perform: gh Be itp Ye OF i
ramen tM Ae Lh
. Lore ay<\\i

, " manual
4. If the treating provider is a chiropractor, does the treatment being proses to ete Gree OF traits
manipulation of the spine to correct a subluxation as demonstrated by an X-ray?

5, Describe other relevant medical facts, if any, related to the condition for which'the employee seeks leave (such:

medical facts may include symptoms, diagnosis, or any regimen of continuing treatment such as the use of
specialized equipment): ‘ea

Waralon wipralsy lve d [verbal
onl. SpgambmdtanfOJ,

 

 

 

 

PART B: AMOUNT AND NATURE OF LEAVE NEEDED B89 g og 8
6, When will the Se be incapacitated from. work? (Please select and complete one of the options below.) z

(I From Nn through G-(dmnQ | with an expected return'to work on’
(If the employee will also need to be absent fram work intermittently due to his or her condition before or after this time
period, please complete question 7. If the employee will need to work a consistently reduced number of hours due to his or
her condition before or after, this time period, please complete question 8.): . : . : a

() Beginning on _2— and lasting for the following amount of time: £ M lewoww
(If the employee will also need to be absent from work intermittently due to his or hef condition before or after this time

pericd, please complete question 7. If the employee will need to work a consistently reduced number of hours due to‘his or
her condition before or after this time period, please complete question 8.) : , ae 4

: a The employee is or will be incapacitated intermittently,
Lo ae : .

o

not for a specific timeframe: (Please complete question

~ 1 The employee can continue working, but wil
or per week, (Please complete question 8.)

“RMU Cet-eor(o1azy
ETE

ATCA

| need to work a consistently reduced number of hours per day

 

STOLER_PENNYMAC_000882
 

Case 2:18-cv-00988 Document.50-9_ Filed 08/22/19 agelD #: 479

  
   
     
     

rom 4506T-EZ| Short Form Request for Individual Tax Return Transcript

QRev. August 20 id)

OMB Ne. 1545-2154
2 ® Request may nol be processed if the form is incomplete or legible.

Degartinem ol the Treusury 2 . 7 i

interned Revenue Service > For mare information about Form 4506T-EZ, visit www.irs.gov/form4S06tez.

Tip. Use Form 4506T-EZ 10 order a 1040 series Lax retum transcrip! hee of charge. or you can quickly request Iranscripts by using aus automated sei-help
service tools. Please vicitus at IRS.gov end clck on “Gel Transcript of Your Tax Records" under “Tools” or call 1-800-908-9046.

Ta Name shown on tax felumn. 1 a jomt return, enter the name shovm first.

Jessica Spore

28 Ha joint reiurn, enter spouse's name shown on tax retum.

pail

3 Current name. address (including apt.. room, or suite no.). city. siate. and ZIP code (see instructions)

DDS _aArASy_ St. MICO DU DiS

4 Previous address shown on the last retuin if diferent from ine 3 (see instructions)

 

taxpayer identification number if joint tax retum

 

 

5 ifthe transcript is to be mailed to a third pany (such as a morgage company), enter the third party's name, address, and telephone number, The
IRS has no contro! over what the third party dees with the tax Information

Third pany name Telephone number

 

Address (inctuding apt, room, or suite no). city. state, and ZIP code

 

Caution. If the tax transcript is being mailed to a third party, ensure that you have filled in line 6 before signing. Sign and date the form once you have
fled in this lina. Completing this step hetps to protect your privacy. Once the IRS discloses your IRS transczipi to the third party listed an line 5, the
IRS has no control over what the third party does vith the intormation. If you would \’ka to limi: the third party's authority to disclose your transcript

information, you can specify this limiation in your written agreement with the third pany.

 

6 Year(s) requested. Enter the year(s) of the retum transcrip! you are requesting (for example. “2008"). Most requests will be processed within
10 business days-

 

 

 

 

Note. {f the IRS is unable to Jocate @ return tha! matches zhe taxpayer idenity information provided above, ar if IRS records indicate thai the retin has
not been filad, the JAS will notify you or the third party that 1 was unable fo Jocate a retum, or that 8 return was not filed, whichever is eppUcabre.

 

Caution. Oc not sign this form untess a‘] app5cable linea have been completed.

 

Signature of taxpayers). | declare that | am the taxpayer whose name is shown on either line 1a or 2a. If the request applies to a joint retum. either
$pouse must sign. Note. For transezipis being sent to @ ihird party. this form must be received within 120 days of the signature dete.

Phone number of taxpayer

sin he Sy Le B~ VAR O8q AFI
Noe pepo os
|

> Spouse's signature — / 7 Cate
For Privacy Act and Paperwork Reduction Act Notice, see page 2. Cat. No. 541455 Fon 49061 -E2Z ev. 08-2014)

 
 

 

 

STOLER_PENNYMAC_000883
 

Case 2:18-cv-00988 Docum 19 PagelD #
‘WorkForce West Virginia a

 

Claimant Information

Welcome to the Claimant Information page. All of your

information for this current year is below. If you have Ln eVY ) lou n\b

any questions about payments, balances, or for
information on previous weeks filed, contact your local
claim office during normal business hours.

Your Benefit Information

 

You were last paid for the week ending 06/03/2017. A
payment was processed on 06/06/2017 and should
be available within 2 - 3 business days. Note:
Business days do not include weekends and
holidays.

Your benefit year ends 05/12/2018. Your balance. is
$7,944.00.

PLEASE NOTE: The fatest calendar year 1099-G
information is not yet available. Please check back
after January 29th.

In Calendar Year N/A, Wes! Virginia paid you N/A in
unemployment compensation benefits.

 

 

  

Your Benefit aE} (2162

 

Claim Pay Date Pay Earnings Child Tax Offset Disqualify Pay
Date Amount Amount Sup. Amount Amount Comment
Amount

$0.00

$33.00 50.00 N/A Paid for
week

06/03/2017 06/06/2017 $298.00 $0.00

$0.00, NIA Paid for
week

$0.00 $33.00

$298.00 $0.00

05/27/2017 06/02/2017

05/20/2017 $0.00 $0.00 $0.00 $0.00 $0.00 N/A Due to
being
used as
the
waiting
week, the
week
could not
be paid.

 

 

 

STOLER_PENNYMAC_000884
Case 2:18-cv-00988 eee l #: 481
WorkForce West Virginia ee

rece eek. er ae

 

oe ee ee ee a

~ Eligibility Information
You are potentially eligible for a weekly benefit amount of

$331.00 based on your reported West Virginia wages which
were paid during the period beginning 01/01/2016 to

12/31/2016.

 

 

wcommerce

STOLER_PENNYMAC_000885
Case 2:18-cv-00988 Document 50-9 Filed 08/22/19 Page 16 of 19 PagelD #: 482

 

TOTAL CHECKING (...5128) LOG OFF

WORKFORCE WV UI BENEFIT PPD me

Jun 07, 2017

$371.49 / $298.00

   

 

 

STOLER_PENNYMAC 000886
 

Case 2:18-cv-00988 Document 50-9 Filed 08/22/19 Page 17 of 19 PagelD #: 483

iO
Ao
38

 

Employco Roferance Copy
W 2 Wage and Tax 2
br __ Slalement
| Sumy € tor ere orc. faD Wa M4223

 

 

 

 

 

 

dq Gentend mime Sect Cem | Emyteyer can aty
7449020323 wir’ 1S04e 2283
€ Fenpenyes'a nasa, nd mt, aD 7 eatin a
co! CORPORATION
175 LAKEVIEW OR
SUITE DB
CROSS LANES, WV 25313
a? Laylopee oleae, nob ess, orl Cl Gale
JESSICA STOLER
2122 288T $T
NITRO, WY 28163
Layee: tooiber d? Emp
XX-XXXXXXX
i Wapes. ps, cihor comp 2 Federal income fax eichhets
29755,66 1310.52
4 Social securiy wagon 4 Sows secudty (uy welilagta
29755.66 184485
4° Mallicare aages arya tis 6 Madienre tac whhtbakt
29755.66 431.46

 

f Sone eecumly Gyo

0 Atucusel ips

 

arg? Suh a wo

60 Depentent core benenis

 

 

 

 

 

te “Nonpuatiied pana Tas Soa
BDI "6433.12
Wb
14 Other ie j

 

 

 

 

Da = i
VS resale RTS OT ES

2016 W-2 and EARNINGS SUMMARY

This Summary is included with your W-2 te help describe portions in more
detail. The reverse side includes information that will also be helpful.

Your Gross Pay was adjusted as follows to produce your W-2 Statement.

———————=yager, Tips, Other Soctal security Medicare
Compensation Wages Mages
Box 1 of W-2 Box 3 of H-2 Box 5 of W-2
GROSS PAY SIO TT Ss, E10
STF Tuit =1,806.00 1,806.00 =1,806.00
NED 125 -1,270.10 -1,270.10 -1,270.10
DEN 125 °251.42 =251.42 #251.42
VISTOH -62.92 =62,92 -62.92
W-2 WAGES 29,755.66 29,755.66 29,755.66

JESSICA STOLER

2122 21ST ST

NITRO, WV 25143

Socdz) Security Number P|

Torsble Mardal §i0tas:
Morrind

Excmpuocs Allowances:
Fasaral }

STOLER_PENNYMAC 000887
 

 

Tamble

Temralr
stme
Local:

(SF)

  
 
 

, co. ormuré proses-optaze
SLE Googars7y zs

OMSOI9S, IOSSCLOTES, UVEE?

CO! Cosperaton

PR Ona # 800616-5520
123 Lalewer Or

Sue O

Cros Lanes. ivW 25977

Rarital Matas:
7 AssNt,
Tt Addi te
Oo asaity

 

 

 

 

 

 

 

oT 5] tT as.h200 ‘ 12h 0e abeee
avr moat 9.00 yaar
sur aa 0.06 730.08
STE 9.08 boo 56
Cross Pay 1759.40 8721.36
Doducitono Stotutory

Fetaral Withboldisy Tas 34.0 -277.30
Sectal Smcarity Tas otha obIDba
Medicare Tan 10 “1p
Wa Wcssolgiag Tar +t. =TP9.02
Deductions Othor

‘Red icel -¥0.02 MT
‘bested *PtT “07.69
*Visies at.66 10.62
Met Pay: 799.07

 

 

* Exclajed fren teseral

tenwle vayee

125 Lakeview O01
Corporeiom Sule D
Cross Lanes, wv 25313

 

  

Earnings Statement

Pege @61 of 061

Period Bejiccicz: OL I/TOL?

Period Eeding: OaezesPei?
Advice Oates eMvaesre1?
Advice Goede: 00099523)
Batch fhiobert Lye) ce001

TRO WY 25143-0000

ber Baef its aod

Lp forast ioe This Period Tear-te-lste
FOO

Curried Torvara- =239.29
Accreed To 30.03
Teed Fr at.
Agpaet YTD. o.ee
Corest Rleace- =¥DD
Go o@rer « ova)

Important Notes
Geployer idoowitication ferr |

 

Agim Number: OO0EeS22)
kode Coie: owaa2017
a. eS
& -%& *
= SF
ae e
nt Mumber Transit ABA Amount
wx S12 8 Os1900) 66 99.5)

 

 

STOLER_PENNYMAC 000888

 

 

 
Case 2:18-cv-00988 Document 50-9 Filed 08/22/19 Page 19 of 19 PagelD #: 485

 
    

 

    
 

W/OQ dist St. ii utteon |
ieee Do; | a Ie
cB! C/ 3 V\ ae R2305K1 239

Renny VYICO
CHIN: Corrospenblence Unit
ON Gel cH Molina.
FO Box SIU B87
Los Angels, CA
GOO |

   

9505 5117 5542 7164 0555 42

  

Expected Delivery Day: 06/15/2017

Wm

   

PRIORITY:
* MAIL *

TRACKED

> abd

  
 
 

 

    

 

 

 

|

| UNITED STATES
7 SITES
POSTAL SERVICE,

For Domestic Use Only

       

Label 107A, July 2013

OLER_PENNYMAC_000889

———

  
